DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 08/25/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites an internal container flap configured to extend below “a flap of the top member and sidewall of the bottom member”.  It is unclear how a flap of the internal container can extend below a sidewall of the bottom member and still be enclosed within the pizza box.  For purposes of examining the claims on the merits, Examiner interprets the claim as defining a lid support element that spans between the lid and bottom.
Claims 10 and 11 recite the limitation "the partition" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 200367531 Y1 (hereinafter KR 2003) in view of Braoudakis (US 8042728 B2).
Regarding claims 1, 6-7, and 10-11, KR 2003 teaches a pizza box comprising a top member (lid 200) and a bottom member (base 100), the bottom member including sidewalls (122) and the top member including flaps (202) that extend into a pizza region defined by the bottom member; a pizza disposed within the pizza region of the bottom member; and a triangular gap (see Fig. 10) between the pizza and adjacent sidewalls.  KR 2003 lacks teaching of any items disposed in the corner gaps.
Braoudakis teaches a pizza box with removable portions used as reward tokens comprising toys or other items within the pizza box adjacent corners of the box (Col 8 lines 13-20).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify KR 2003’s pizza box to include a promotional container, or toy, within in order to increase the marketing value of the pizza, as taught by Braoudakis.  Examiner notes that it would have been obvious to place said promotional toy or item within a container to protect said item from sauce or grease, as is known in the art.
Regarding claims 2, 5, and 8, KR 2003, as modified above, discloses the claimed invention except for a curved wall or triangular shape of the internal container.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the internal container to have a shape suitable for fitting within a corner of a pizza box (i.e. triangular or triangular with a curved wall to accommodate the curved periphery of a pizza pie), since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being with the level of ordinary skill in the art.  In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Regarding claim 9, KR 2003, as modified above, teaches a pizza box wherein the partition includes at least one flap that extends therefrom (130/132; see Fig. 10), the at least one flap being configured to extend below a flap of the top member and sidewall of the bottom member.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2003 in view of Braoudakis as applied to claim 1 above, and further in view of Beck et al. (US 4877609 A; hereinafter Beck).
Regarding claims 3-4, KR 2003 discloses the claimed invention except for an extender member extending beneath the pizza.  Beck teaches a combination food server and container lid support comprising a flap or extender (30) that is configured to extend beneath the pizza and buttress the lid (see Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to further modify KR 2003 to include the food server member taught by Beck in order to create a means for efficiently serving the pizza to be consumed (Beck; Col 1 lines 20-50).  Examiner notes that the server would emanate, or extend, from a corner region of the pizza box adjacent the internal container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734